I am unable to agree with the conclusion set forth in the majority opinion. The Act of April 16, 1849, P.L. 663, Sec. 8, 12 Pa.C.S.A. § 872, is still in force. Kefover et al. v. Hustead et al.,294 Pa. 474, 481, 144 A. 430. That section of the act provides:"In all cases when a judgment has been or shall be regularlyrevived between the *Page 389 original parties, the period of five years, during which the lien of the judgment continues, shall only commence to run in favor of the terre-tenant from the time that he or she has placed their deed on record . . . . . .," (italics supplied), or the date when the terre-tenant went into actual possession. In the instant case plaintiff failed to regularly revive (which means revival within 5 years from date of entry of the original judgment) her judgment against the original debtors, and she thereby lost her right to the benefits which she otherwise would have been entitled to under the Act of 1849, supra. The vital distinction between the facts in the cases1 cited as controlling by the majority and those in the present case is the presence in those cases and the absence here of the regular revival of the judgment "by sci. fa. or otherwise" against the original debtor or debtors. If the theory of the majority is correct the possibilities of most inequitable distribution of the liability for judgments between remaining lands of the original debtors and the lands of terre-tenants are very obvious, and what title searchers would have to do is *Page 390 
difficult to determine. See Lewis v. Puchy et al., 44 Pa. D.  C. 482. See also dissenting opinion in Simmons v. Simmons et al.,
___ Pa. Super. ___, 28 A.2d 445.
I would therefore reverse the judgment of the court below and direct that judgment be entered in favor of the terre-tenant.
1 Uhler v. Moses, 200 Pa. 498, 50 A. 231; Kefover et al. v.Hustead et al., 294 Pa. 474, 144 A. 430; Farmers National Bank Trust Co. of Reading, to use, v. Barrett et al., 321 Pa. 273,184 A. 128; First National Bank  Trust Company et al. v. Miller etal., 322 Pa. 473, 186 A. 87. In Kefover et al. v. Hustead et al.,
supra, at p. 481, our Supreme Court said: "That this legislation is still in force has been recognized in as late a case asSchotts  Co. v. Agnew, 81 Pa. Super. 458. It is made applicable where the judgment has been regularly revived `by sci. fa. or otherwise,' a phrase used in the various acts dealing with the debts of decedents, and in the present case the judgment was renewed as to Hustead's Estate for the period of five years when he died in 1918. It was within the right of the plaintiff, therefore, to proceed within five years from the date of the recording of the deeds to charge the land conveyed in his lifetime, and action was taken within that time, though more than five years from the original entry had gone by."